Citation Nr: 9902224	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  97-28 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bronchitis. 

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for left knee 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jeffrey Parker, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1991 to 
December 1995. 

This appeal to the Board of Veterans Appeals (Board) arose 
from a rating decision in November 1996 by the Cleveland, 
Ohio, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  That rating decision found that the veteran 
had not presented well-grounded claims of entitlement to 
service connection for bronchitis, a right knee condition, 
and a left knee condition.  The veteran testified at a 
personal hearing at the RO in February 1998. 


FINDINGS OF FACT

1.  There is no medical diagnosis of chronic bronchitis. 

2.  The veteran suffers from a chronic right patellofemoral 
disability which was first manifested during his period of 
active military service.

3.  The veteran suffers from a chronic left patellofemoral 
disability which was first manifested during his period of 
active military service.


CONCLUSIONS OF LAW

1.  The veterans claim of entitlement to service connection 
for bronchitis is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  Right patellofemoral disability was incurred during the 
veterans period of active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998). 

3.  Left patellofemoral disability was incurred during the 
veterans period of active military service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Before the Board may address the merits of a veterans claim, 
however, it must first be established that the claim is well-
grounded.  In this regard, a person who submits a claim for 
VA benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107].  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  In the absence of evidence of a well-
grounded claim, there is no duty to assist the claimant in 
developing the facts pertinent to his claim, and the claim 
must fail.  See Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

To establish that a claim for service connection is well-
grounded, a veteran must demonstrate medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  Savage v. Gober, 10 Vet. 
App. 488, 493 (1997); see Epps v. Gober, 126 F.3d 1464, 1468 
(1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see 
also Grottveit, 5 Vet. App. at 93.

The United States Court of Veterans Appeals (Court) has 
indicated that, alternatively, a claim may be well-grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  The Court held that the chronicity provision 
applies where there is evidence, regardless of its date, 
which shows that a veteran had a chronic condition either in 
service or during an applicable presumption period and that 
the veteran still has such a condition.  Savage at 497-98.  
That evidence must be medical, unless it relates to a 
condition that the Court has indicated may be attested to by 
lay observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well-grounded or reopened on the 
basis of 38 C.F.R. § 3.303(b) if the condition is observed 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id at 498.  

I.  Bronchitis.

The veteran contends that he currently has bronchitis which 
began in service and which he has experienced since service.  
In his application for compensation, he wrote that bronchitis 
began in October 1992 and occurred every October or November.  

Service medical records document an August 1993 diagnosis of 
bronchitis.  Treatment was by medication with advice to stop 
smoking.  At the time of separation examination in October 
1995, the veterans lungs and chest were clinically evaluated 
as normal. 

During a VA compensation examination in March 1996, the 
veteran reported a history of bronchitis, first occurring 
four years before, and that he had episodes of bronchitis 
each of the past four years, most recently in November 1995.  
He stated that he was a smoker and complained of getting 
short of breath on moderate exertion.  Examination revealed 
no evidence of infectious disease.  The diagnosis was a 
history of bronchitis.  There was no evidence of current 
infection.

Private medical records document treatment for bronchitis in 
November 1996.  A late November 1996 clinical record is to 
the effect that the bronchitis was better, but the veteran 
still had some symptoms.  Subsequent private medical reports 
are of record documenting treatment for unrelated disorders, 
but such reports do not reference any complaints or treatment 
for bronchitis.  

During a personal hearing in February 1998, the veteran 
testified that in service five times he received treatment 
for breathing dust stirred up by aircraft or breathing fumes 
from fuel or dry solvent; that he had experienced bronchitis 
twice since service separation and that he had lost about 20 
days of work in two years due to his bronchitis. 

After reviewing the record, the Board is unable to find a 
medical diagnosis of chronic bronchitis so as to meet the 
well-grounded requirement of current disability.  The August 
1993 bronchitis during service was apparently acute in nature 
as shown by the fact that no subsequent attacks were 
documented and further supported by the clinically normal 
discharge examination.  Moreover, the March 1996 VA 
examination resulted only in a diagnosis of a history of 
bronchitis, but revealed no evidence of current infection.  
The Board acknowledges the documented bronchitis in November 
1996, but that infection also appears to have been acute as 
shown by the lack of any references to pertinent complaints 
or symptoms in subsequent medical records.  

In sum, what is missing with regard to the veterans 
bronchitis claim is a medical diagnosis of current chronic 
disability.  The Court has held that [i]n order for the 
veteran to be awarded a rating for service-connected 
[disability], there must be evidence both of a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The Board notes the 
veterans testimony and assertion on appeal that he currently 
has bronchitis and has experienced bronchitis twice since 
service separation.  However, while the veteran may testify 
regarding symptomatology he experienced at any time, as a lay 
person, he is not competent to enter a current medical 
diagnosis or to render testimony concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992); 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  For these 
reasons, the Board must find the veterans claim of 
entitlement to service connection for bronchitis to be not 
well-grounded.  38 U.S.C.A. § 5107(a). 

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained which, if true, would make his bronchitis 
claim plausible.  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed.Cir. 1997). 

II.  Right and Left Knee Disabilities.

With regard to the claims for right and left knee 
disabilities, service medical records show pertinent 
complaints and clinical findings during service.  
Specifically, service medical records reflect that in May 
1992 the veteran complained of right knee pain which began 
during a soccer game, which was assessed as overuse.  In June 
1992, he complained of right knee pain of one weeks 
duration, which was also assessed as overuse.  In August 
1992, he complained of right knee problems of one months 
duration, assessed as patello-femoral syndrome.  In September 
1992, the veteran complained of right knee pain of one week 
duration.  The assessment was lateral patellar knee strain.  
In May 1995, the veteran complained of left knee pain and 
soreness which began after work.  In July 1995, he complained 
of right knee pain of a one week duration, which was assessed 
as patello-femoral pain syndrome, and treated with cessation 
of running, heat, medication, physical therapy, and limited 
duty.  During physical therapy in July 1995, the veteran 
reported that he had stepped in a hole 10 days before.  On 
the Report of Medical History as part of the service 
separation examination in October 1995, the veteran indicated 
that he had experienced swollen or painful joints, but no 
trick or locked knee, had experienced occasional knee edema 
diagnosed as patellofemoral pain syndrome, and was 
considering applying for service connection for this 
condition.  On separation examination in October 1995, the 
veterans lower extremities were clinically evaluated as 
normal.  

During a VA compensation examination in March 1996, the 
veteran reported a history of patello-femoral pain syndrome 
affecting both knees, and complained of bilateral knee pain.  
He stated that his right knee had been affected since July 
1995 and the left knee since September 1995, that the right 
knee hurt every day and that the left knee became painful on 
extended walking, and would crack a lot, symptoms which 
had been getting worse over time.  Examination of the knees 
revealed crepitus.  X-rays of the knees were normal.  The 
diagnosis was a history of patello-femoral pain syndrome.  

The Board notes, however, that a VA clinical record dated in 
April 1996 shows a referral for consultation with a 
provisional diagnosis of patellofemoral pain syndrome.  The 
report of any consultation actually accomplished does not 
appear to be in the claims file.  

The record also includes private medical reports dated in May 
1997, October 1997, and November 1997 which references 
impressions of strain, patellofemoral inflammation and 
bilateral CMP, which the Board assumes is an abbreviation 
for chondromalacia patella.  

During a personal hearing in February 1998, the veteran 
testified that in service during a training session he 
injured his (unspecified) knee, and in June 1995 reinjured 
his (unspecified) knee, and experienced the symptoms of pain, 
swelling, and difficulty bending the knee, walking, and 
standing; and (without reference to a specific knee) 
testified regarding his current knee symptomatology.  

While it appears that the RO has found the veterans knee 
claims to be not well-grounded, the Board believes that the 
1997 private medical records, when viewed collectively, 
adequately establish medical diagnoses of current bilateral 
knee disability.  Moreover, the various medical treatment 
records during service, followed by the veterans claim 
(within one month of discharge), the continued complaints of 
knee pain documented in the March 1996 and April 1996 VA 
medical records, and the 1997 private medical records showing 
medical diagnoses of current disability demonstrates a 
continuity of symptomatology to link the current knee 
disorder to service.  Under the circumstances, the Board 
finds that the veterans knee claims are not only well-
grounded, but that entitlement to service connection for 
right patellofemoral disability and left patellofemoral 
disability is supported by the evidence. 


ORDER

The veterans claim of entitlement to service connection for 
bronchitis is not well-grounded.  The appeal is denied to 
this extent.

Entitlement to service connection for right patellofemoral 
disability is warranted.  Entitlement to service connection 
for left patellofemoral disability is warranted.  To this 
extent, the appeal is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
